Citation Nr: 1455464	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for depression, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In July 2012, the Board denied service connection for depression.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By a September 2013 memorandum decision, the Court vacated the Board's July 2012 denial of service connection for depression.

The matter was returned to the Board.  By an April 2014 decision, the Board remanded the issue of service connection for depression for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran had depression which had its clinical onset in or is otherwise related to his service; a psychosis was not manifested to a compensable degree within the first post service year.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by the Veteran's active service, and a psychosis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice requirements apply to all five elements of a service connection claim. These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The Veteran's claim for service connection was received in June 2007. Through the November 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, including how VA determines disability ratings and effective dates. 

Service treatment records are associated with the claims file and VA treatment records have been associated with the claims file as well. The Veteran has not identified any treatment records outside the claims file that should be obtained prior to adjudication of the instant claim. 

VA also satisfied its duty obtain a medical examination when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has been afforded a VA examination to determine the nature and etiology of his depression.  A review of that examination report reveals that it is adequate to address the issue on appeal as the examiner opined as to the etiology of any depression and offered a rationale to support his opinion.

The Board also finds that substantial compliance with the Board's April 2014 remand instructions was achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).  A VA examination was conducted in June 2014.  The examiner opined as to the etiology of the Veteran's depression, after a thorough review of the record.  The examiner also supported his opinion with a thorough rationale.  Thus, substantial compliance with the Board's April 2014 remand instructions was achieved.

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Merits

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2014). 

For a veteran who served 90 days or more during a period of war, a chronic disease becoming manifest to a degree of 10 percent or more within one year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002).  Diseases included are psychosis, any of the anxiety states and dysthymic disorder or depressive neurosis.  38 U.S.C.A. § 1112(b)(2)(A)-(C) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014) (see also 38 C.F.R. § 3.384 ). This presumption is rebuttable where there is affirmative evidence to the contrary or evidence to establish an intercurrent disease was contracted or injury occurred or the disability is due to the veteran's own willful misconduct.  38 U.S.C.A. § 1113(a) (West 2002). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he experiences depression, which is related to his period of active service.  

At present, the Veteran does not carry a diagnosis of depression.  See June 2014 VA Examination Report (concluding that no psychiatric diagnosis is appropriate for the Veteran).  Nonetheless, in the past the Veteran has been diagnosed with depression.  See October 2007 Treatment Record of Dr. F.P. (assessment of depression).  

The Veteran's service treatment record the Veteran complained of headaches.  See July 1972 Service Treatment Record.  An impression of anxiety versus viral gastroenteritis was noted.  Id.  However, upon separation, no psychiatric problems whatsoever were noted.  See August 1973 Report of Medical Examination.  

Post service, the Veteran sought treatment for depression.   The first medical evidence of the Veteran's depression is in 2007.  See October 2007 Treatment Record of Dr. F.P.  There, he reported depression shortly after his coronary artery bypass grafting (CABG). On multiple occasions, the Veteran reported that he had no problems with depressed mood and was doing well.  See January 2008 Treatment Record of Dr. F.P.; April 2008 Treatment Record of Dr. F.P.  Finally, on multiple occasions, VA treatment records note negative depression screens.  See September 2011 VA Treatment Record (Virtual VA) (Veteran denies depression); November 2011 VA Treatment Record (Virtual VA).

The Veteran was afforded a VA examination in June 2014.  There, the examiner explained that a psychiatric diagnosis under the Diagnostic and Statistical Manual of Mental Disorders V (DSM-V) was not appropriate.  Nonetheless, the examiner acknowledged that the Veteran had been diagnosed with a mental disorder in the past.  The examiner reviewed the entire claims file and elicited a history from the Veteran.  The Veteran relayed to the examiner that during service he felt angry and disgusted that he was passed over for a promotion to corporal.  The Veteran explained that he had a history of depression years after service.  The Veteran also recounted depression following his CABG.  As a result of the examination, the examiner concluded that it was less likely than not that the Veteran's experiences with stress, anger, pain and depression had a clinical onset in service or was otherwise related to service.  The examiner explained that while the Veteran experienced anger after being passed over for a promotion in service, there was no connection between his later mental state and that instance of being passed over for a promotion.  Indeed, the examiner explained that the Veteran himself explained that his distinct episode of depression followed his CABG.  This led the examiner to conclude that depression was related to the Veteran's health status, not his military service.  The Board finds this opinion highly probative as the examiner offered a clear opinion and supported the opinion with a reasoned rationale.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  

The Board acknowledges the Veteran's argument that "I had stress, anger, pain, which can produce depression . . . ." December 2008 Notice of Disagreement.  While that may be true, there is no competent evidence that such occurred in this case.  Indeed, the Veteran is not competent to opine that his stress, anger, and pain caused his depression.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this instance, the only competent and probative evidence regarding the issue of nexus, namely the June 2014 VA examiner's opinion, is against a finding that depression is related to service.   

The Board has also considered the theory of continuity of symptomatology in considering the Veteran's claim.  However, the evidence of record shows that the Veteran has not experienced the symptoms of depression continuously since service.  Indeed, the Veteran himself asserted that he did not begin experiencing depression until shortly after his CABG, which occurred several decades following service.  See October 2007 Treatment Record of Dr. F.P.  Likewise, on multiple occasions, the Veteran reported that he had no problems with depressed mood and was doing well.  See January 2008 Treatment Record of Dr. F.P.; April 2008 Treatment Record of Dr. F.P.  Finally, on multiple occasions, VA treatment records note negative depression screens.  See September 2011 VA Treatment Record (Virtual VA) (Veteran denies depression); November 2011 VA Treatment Record (Virtual VA).  In summary, there is no evidence that the Veteran has experienced depression continuously since service.  Indeed, in the Veteran's own words, his depression began shortly post-CABG.  As such, the evidence is against a finding that service connection is warranted based on the theory of continuity of symptomatology.  

Likewise, presumptive service connection is not warranted as there is no evidence that depression developed within a year of the Veteran's separation from service.  As discussed above, the Veteran himself made clear that he began experiencing depression shortly after his CABG, which was performed several decades following service.  See October 2007 Treatment Record of Dr. F.P.  There is simply no evidence that depression developed in the year following the Veteran's separation from service.  As such, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

Finally, the Board notes that the Court's September 2013 memorandum decision directed the Board to consider the Veteran's claim for service connection on a secondary basis.  However, at this time, the Veteran is not service connected for any disability.  Accordingly, as a matter of law, secondary service connection cannot be warranted for depression.

Under the circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002), see also Ortiz, 274 F.3d 1361.


ORDER

Entitlement to service connection for depression is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


